Title: From Thomas Jefferson to James Monroe, 11 December 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Dec. 11. 1785

I wrote you by the Mr. Fitzhughs on the 28th. of August, and since that have received yours of Aug. 15. and 25. This intermission on my part has been owing to your information that you would not return to Congress till about Christmas: to which must be added the want of opportunity since the derangement of the French packets. Be so good as to inform Mr. Jay that the last is  the cause he has not heard from me since the Mr. Fitzhughs went, as my dispatches are of a nature not to admit their passing thro’ the post offices of this country and England. I write the present by a gentleman going to London, and who calls on me this instant, so that I must be short.
The treaty between the Emperor and Dutch is signed. Another between the latter and France is also settled. This is fatal to Engld. in case of a war with France. It is called indeed only a defensive treaty. Yet all the world sees that by the guarantee reciprocally made of all their possessions in every part of the world, and that if the force stipulated to be lent shall not suffice each will aid the other with their whole force, these two powers have it in contemplation to make common cause in every event. France and England agree to keep an equal naval force in the East Indies. But in case of a war, France can in the instant avail herself of the Dutch force in that quarter and demolish the English at once. We beleive here that the court of London made great offers to the Dutch to prevent this treaty; to wit, to pay the ten millions of florins, to give them Negapatnam, and to relax their navigation act in favor of the Dutch. The communication of the English minister to the States general would be stupid if we did not suppose something to have preceded it which has not been published. Perhaps that infatuated court may be awakened by this to a fear that we also may be led into a similar connection by an adequate price; and that a free admission into the French W. Indies would be an adequate price. How goes on the disposition to confer the regulation of our commerce on Congress? On this side the Atlantic we are viewed as objects of commerce only, and as little to be relied on even for this purpose while it’s regulation is so disjointed. There being nothing of moment here to communicate, and the gentleman calling for my letter, I shall only add assurances of the esteem with which I am Dear Sir Your sincere friend & servt.,

Th: Jefferson


Pray send the inclosed letter in as safe a way as you can, as it is of a very interesting nature to me.

